Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 9/9/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-16 are allowed because the prior art of record fails to disclose that:
-a resonator group including a plurality of interdigital transducer electrodes positioned side by side over a piezoelectric substrate in a direction of acoustic wave propagation; and  Capacitor; and  a first end of the resonator group is connected to the common terminal with the capacitor interposed between the first end of the resonator group and the common terminal, and a second end of the resonator group is connected to the signal path between adjacent split resonators of the plurality of split resonators such that no capacitor is interposed between the second end of the resonator group and the signal path as combined in claim 1.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  

/DINH T LE/            Primary Examiner, Art Unit 2842